                                                   Entered on Docket
                                                   March 30, 2020
                                                   EDWARD J. EMMONS, CLERK
                                                   U.S. BANKRUPTCY COURT
                                                   NORTHERN DISTRICT OF CALIFORNIA


 1
                                             Signed and Filed: March 30, 2020
 2
 3
                                              ________________________________________
 4                                            DENNIS MONTALI
                                              U.S. Bankruptcy Judge
 5
 6
                           UNITED STATES BANKRUPTCY COURT
 7
                           NORTHERN DISTRICT OF CALIFORNIA
 8
 9   In re                                    )     Bankruptcy Case No. 19-30088-DM
                                              )
10    PG&E CORPORATION,                       )     Chapter 11
                                              )
11           - and -                          )     (Lead Case)
12                                            )
      PACIFIC GAS AND ELECTRIC
      COMPANY,                                )     (Jointly Administered)
13                                            )
                         Debtors.             )
14                                            )
15                                  ) Adversary Case No. 19-03061-DM
     ANTHONY GANTNER, individually )
16   and on behalf of all those     )
     similarly situated,            )
17
                                    )
18                   Plaintiff,     )
                                    )
19   v.                             )
                                    )
20
     PG&E CORPORATION, a California )
21   Corporation, and PACIFIC GAS & )
     ELECTRIC COMPANY, a California )
22   Corporation,                   )
                                    )
23                  Defendants.     )
24
25      MEMORANDUM DECISION ON DEBTORS’ MOTION TO DISMISS AND STRIKE
26
           On February 25, 2020, this court held a hearing on the
27
     motion (the “MTD”) of defendants and debtors PG&E Corporation
28

                                              -1-


     Case: 19-03061    Doc# 34   Filed: 03/30/20     Entered: 03/30/20 12:24:52      Page 1 of 11
 1   and Pacific Gas and Electric Company (“Utility”) (collectively,

 2   “Debtors”) to dismiss and to strike the class action complaint

 3   filed against them by plaintiff Anthony Gantner (“Plaintiff”),

 4   individually and on behalf of all those similarly situated.

 5   Upon due consideration of the MTD (A.P. dkt. 7), Plaintiff’s

 6   opposition (A.P. dkt. 16), Debtors’ reply (A.P. dkt. 18), and

 7   the statement (A.P. dkt. 19) filed by the California Public

 8   Utilities Commission (“CPUC”) in support of the MTD, the court

 9   will grant the MTD and dismiss this adversary proceeding without

10   leave to amend, as it is preempted by California Public

11   Utilities Code § 1759.

12   I.    INTRODUCTION

13         Plaintiff seeks damages for losses he incurred as a result

14   of certain planned blackouts, otherwise known as public safety

15   power shutoff (“PSPS”) events, implemented by PG&E in October

16   and November 2019 to mitigate wildfire danger caused or

17   exacerbated by projected high winds.               He seeks class

18   certification for other similarly situated customers or users

19   who lost power during the scheduled PSPSs.

20         In their MTD, Debtors contend that (1) this court lacks

21   subject matter jurisdiction over the claims asserted by

22   Plaintiff (Fed. R. Civ. P. 12(b)(1)) and (2) Plaintiff has

23   failed to state a claim upon which relief can be granted (Fed.

24   R. Civ. P. 12(b)(6))(both made applicable by Fed. R. Bankr. P.

25   7012); and (3) Plaintiff’s class claims fail on predominance or

26   ascertainability grounds (Fed. R. Civ. P. 23(a), made applicable

27   by Fed. R. Bankr. P. 7023).          Because Plaintiff’s claims are

28   preempted by California law and fall exclusively within the

                                             -2-


     Case: 19-03061   Doc# 34   Filed: 03/30/20    Entered: 03/30/20 12:24:52   Page 2 of 11
 1   regulatory authority of the CPUC, the court will grant the MTD

 2   without the necessity of addressing whether the class claims are

 3   certifiable under Fed. R. Civ. P. 23(a).

 4   II.   THE COMPLAINT

 5         Plaintiff asserts a single count of negligence against

 6   Debtors and seeks damages arising from losses caused by the PSPS

 7   events in October and November 2019:

 8         Plaintiff and the Class were without power for many
           days, in some cases up to 17 days total and upwards of
 9         10 days in a row. Plaintiff was without power himself
10         for 8-9 days total and up to 5 days in a row. As a
           result, Plaintiff and the Class suffered various
11         losses including loss of habitability of their
           dwellings, loss of food items in their refrigerators,
12         expenses for alternate means of lighting and power,
13         such as candles, flashlights, batteries, and gas
           generators, loss of cell phone connectivity, dangerous
14         dark conditions, lack of running water, and loss of
           productivity and business.
15
16   A.P. dkt. 1, ¶ 3.       Because of this loss of power, Plaintiff

17   seeks “compensation for [his and other potential class

18   claimants’] losses and also injunctive relief to require

19   [Utility] to properly maintain and inspect its power grid.”                       Id.

20   at ¶ 4.

21         The complaint (as well as the opposition to the MTD)

22   emphasize that Plaintiff and the potential class members are not

23   suing the Utility for imposing the blackouts or PSPS events.                       In

24   fact, Plaintiff alleges no negligence in the implementation of

25   the five blackouts that were a result of the PSPSs.                    Instead, he

26   faults the Utility for failing to maintain its transmission

27   system in such a manner that no such blackouts would be

28   necessary.       For example, paragraphs 10-62 of the complaint

                                              -3-


     Case: 19-03061    Doc# 34   Filed: 03/30/20    Entered: 03/30/20 12:24:52   Page 3 of 11
 1   allege and describe the Utility’s “abominable” safety record,

 2   its “criminally negligent maintenance of its power lines,” its

 3   failure to safely design, operate and maintain the power system,

 4   and its “corporate culture” that purportedly resulted in

 5   “numerous and increasingly deadly fires.”                Plaintiff was not a

 6   victim of these fires.        Rather, he alleges that he was a victim

 7   of the subsequent, post-petition PSPSs, which he contends were

 8   necessary because of the Utility’s prior failures to safely

 9   maintain its power system.          Id. at ¶¶ 63-79.         As Plaintiff

10   acknowledges in his opposition to the MTD:

11         Plaintiff here does not allege that PG&E, in deciding
           to conduct the public safety power shutoffs at issue,
12
           failed to comply its 2019 Wildfire Safety Plan or with
13         the CPUC’s guidelines. Rather, Plaintiff generally
           alleges that the Utility’s negligent design and
14         maintenance of its facilities for many years resulted
           in the need for the public safety power shutoffs “in
15         the first place.”
16   See Opposition, A.P. dkt. 16 at 16, lines 14-16. 1
17         Plaintiff repeats this contention several times in his
18   Opposition:      “The Complaint does not allege that the PSPSs were
19   not necessary and appropriate, or that CPUC’s approval of its
20   Wildfire Safety Plan was improper, only that the PSPSs would not
21   have been necessary in the first place had PG&E not been
22   negligent” (Opposition, A.P. dkt. 16 at 8, lines 5-7) and “this
23   case is not about whether the shutoffs were appropriate or how
24
25
     1   As explained below, this concession is fatal, because without
26   asserting negligence by PG&E in implementing the PSPSs,
27   Plaintiff cannot invoke Pub. Util. Code 2106, which imposes
     liability on utilities for their actions or inactions causing
28   loss, damages or injury.

                                             -4-


     Case: 19-03061   Doc# 34   Filed: 03/30/20    Entered: 03/30/20 12:24:52   Page 4 of 11
 1   PG&E handled them, it is about why they had to be done in the

 2   first place.” Id. at 16, lines 15-16 (emphasis in original).

 3   III. DISCUSSION

 4         A.    The Utility’s Authority to Implement The PSPS Events

 5         Under governing California law, electric utilities that are

 6   regulated by the CPUC may shut off power in circumstances

 7   defined by the Public Utilities Code and the CPUC’s decisions.

 8   See Cal. Pub. Util. Code §§ 399.2(a), 451.                 In April 2012, the

 9   CPUC promulgated de-energization guidelines that permitted San

10   Diego Gas & Electric Company to shut off power when strong

11   winds, heat events, and other conditions made a power shutoff

12   “necessary to protect public safety.” See Decision Granting

13   Petition to Modify Decision 09-09-030 and Adopting Fire Safety

14   Requirements for San Diego Gas & Electric Company, Decision 12-

15   04-024, at 25 (Cal. P.U.C. Apr. 19, 2012) (the “Fire Safety

16   Ruling”) (A.P. dkt. 8-3 at ECF pg. 27).

17         In July 2018, the CPUC adopted Resolution ESRB-8 extending

18   the guidelines set forth in the Fire Safety Ruling to all

19   investor-owned utilities, including PG&E.                 See Resolution

20   Extending De-Energization Reasonableness, Notification,

21   Mitigation, and Reporting Requirements in Decision 12-04-024 to

22   All Electric Investor Owned Utilities (“Resolution ESRB-8”),

23   2018 WL 3584003, at *1 (Cal. P.U.C. July 12, 2018) (A.P. dkt. 8-

24   5).   The CPUC may review for reasonableness any decision by a

25   utility to shut off power pursuant to the Fire Safety Ruling and

26   Resolution ESRB-8.         Id. at A.P. dkt. 8-5 at 5.

27         Pursuant to its rulemaking authority, the CPUC established

28   guidelines and protocols governing a decision by a utility to

                                              -5-


     Case: 19-03061   Doc# 34    Filed: 03/30/20    Entered: 03/30/20 12:24:52   Page 5 of 11
 1   conduct a PSPS. See Order Instituting Rulemaking to Examine

 2   Electric Utility De-Energization of Power Lines in Dangerous

 3   Conditions, 2018 WL 6830158 (Cal. P.U.C. Dec. 13, 2018) (A.P.

 4   dkt. 8-6). The CPUC may review any decision by a utility to shut

 5   off power for reasonableness.            Id.

 6         In September 2018, the California Legislature added several

 7   new provisions to the Public Utilities Code requiring California

 8   utilities to prepare and submit “Wildfire Mitigation Plans” to

 9   the CPUC.    Cal. Pub. Util. Code § 8386(b).               The Wildfire

10   Mitigation Plans must contain, among other things, “[p]rotocols

11   for . . . deenergizing portions of the electrical distribution

12   system that consider the associated impacts on public safety.”

13   Cal. Pub. Util. Code § 8386(c)(6).

14         On February 6, 2019, PG&E filed its 2019 Wildfire Safety

15   Plan, specifying factors that it considers in deciding whether

16   to conduct a PSPS.         The CPUC considered and ultimately approved

17   PG&E’s 2019 Wildfire Safety Plan.               See CPUC’s Decision on

18   Pacific Gas and Electric Company’s 2019 Wildfire Mitigation Plan

19   Pursuant to Senate Bill 901 issued on June 4, 2019 (A.P. dkt. 8-

20   9).

21         During the 2019 wildfire season, PG&E executed four PSPS

22   events in October and one in November.                On November 12, 2019,

23   the CPUC ordered PG&E to show cause why it should not be

24   sanctioned for its failure to communicate with its customers

25   properly during these PSPS events. See Assigned Commissioner and

26   Assigned Administrative Law Judge’s Ruling Directing [PG&E] to

27
28

                                              -6-


     Case: 19-03061   Doc# 34    Filed: 03/30/20    Entered: 03/30/20 12:24:52   Page 6 of 11
 1   Show Cause, Rulemaking 18-12-005 (Cal. P.U.C. Nov. 12, 2019) at

 2   A.P. dkt. 8-17. That investigation is ongoing.

 3         The following day, the CPUC instituted a new investigation

 4   to determine whether California’s utilities prioritized safety

 5   and complied with the CPUC’s regulations and requirements with

 6   respect to their PSPS events in late 2019. See Order Instituting

 7   Investigation on the Commission’s Own Motion on the Late 2019

 8   Public Safety Power Shutoff Events, 2019 WL 6179011 (Cal. P.U.C.

 9   Nov. 13, 2019) at A.P. dkt. 8-16. That investigation is ongoing.

10   The CPUC may take further action if it finds that violations of

11   statutes, its decisions, or its general orders have been

12   committed and if it finds that an action is necessary to enforce

13   compliance.      Id.

14         B.     CPUC’s Exclusive Jurisdiction Over PSPS Events

15         Both the Debtors and the CPUC assert that litigation and

16   adjudication relating to PSPS events fall within the CPUC’s

17   exclusive regulatory powers.          Section 1759 of the Public

18   Utilities Code provides that no court of this state except the

19   Supreme Court or court of appeal

20         shall have jurisdiction to review, reverse, correct,
           or annul any order or decision of the commission or to
21
           suspend or delay the execution or operation thereof,
22         or to enjoin, restrain, or interfere with the
           commission in the performance of its official duties,
23         as provided by law and the rules of court.
24    Cal. Pub. Util. Code § 1759(a).
25         In San Diego Gas & Electric Co. v. Superior Court
26   (“Covalt”), 13 Cal. 4th 893, 923, 926, 935 (1986), the
27   California Supreme Court held that section 1759 bars the
28

                                             -7-


     Case: 19-03061   Doc# 34   Filed: 03/30/20    Entered: 03/30/20 12:24:52   Page 7 of 11
 1   assertion of a claim if (1) the CPUC has the authority to adopt

 2   a regulatory policy concerning the subject matter of the claim;

 3   (2) the CPUC has exercised that authority; and (3) litigation

 4   and adjudication of the claim would hinder or interfere with the

 5   relevant policy or policies adopted by the CPUC.                   In his

 6   opposition, Plaintiff concedes that the first two elements have

 7   been satisfied here, acknowledging that the CPUC “has authority

 8   to regulate and supervise the safety of public utility

 9   operations, including PSPSs” and “has exercised that authority

10   in the realm of PSPSs[.]”          See Opposition, A.P. dkt. 16 at 13,

11   lines 17-20.

12         Plaintiff, however, disputes that the third Covalt factor

13   is applicable, contending that this adversary proceeding would

14   not hinder or interfere with CPUC’s exercise of its regulatory

15   authority.       The CPUC disagrees, asserting that litigation of

16   Plaintiff’s claims would indeed “hinder and interfere with

17   enforcement of [its] guidelines concerning public safety power

18   shutoffs[.]”       See CPUC Brief at A.P. dkt. 19, at 7.               Even though

19   Plaintiff does not specifically allege negligence by the Utility

20   in executing the blackouts, but instead bases his liability

21   claim on the theory that such PSPS events were caused by

22   Utility’s generalized failure to maintain its infrastructure,

23   the CPUC contends that imposing liability on PG&E for damages

24   arising out of 2019 PSPS events would effectively usurp the

25   CPUC’s regulatory to determine when shutoffs are appropriate for

26   public safety and would further interfere with the CPUC’s

27   supervision of such PSPS events.

28

                                              -8-


     Case: 19-03061    Doc# 34   Filed: 03/30/20    Entered: 03/30/20 12:24:52   Page 8 of 11
           The Complaint appears to rest on the theory that in
 1         light of the Utility’s alleged generalized failure to
 2         maintain its infrastructure, any decision by the
           Utility to conduct a public safety power shutoff— in
 3         the recent past or future—necessarily gives rise to a
           claim against the Utility for negligence. Judicial
 4         adoption of such a theory would hinder and interfere
           with the [CPUC’s] considered policy to allow utilities
 5
           to conduct public safety power shutoffs in the
 6         interests of public safety pursuant to guidelines
           established by the [CPUC].
 7
     CPUC Brief at A.P. dkt. 19 at 7-8 (emphasis added).
 8
 9         The court agrees that Plaintiff’s assertion of damages

10   arising out of a PSPS event is precluded by Public Utilities

11   Code section 1759, even if his negligence claim is based on

12   conduct pre-dating the PSPS events and possibly contributing to

13   the necessity of the PSPS events.              Any such claim interferes
14   with the CPUC’s exclusive regulatory authority over such

15   shutoffs.    As the court observed at the hearing on the MTD,

16   Plaintiff has not alleged that Debtor exceeded the authority
17   vested in it by the CPUC when it executed the PSPS events, and

18   thus any damages incurred by parties as a result of these events

19   must be addressed by the CPUC and not this court.

20         Finally, Plaintiff attempts to avoid application of Public

21   Utilities Code section 1759 and Covalt by alleging that the PSPS
22   events were necessitated by pre-existing conditions caused by

23   the Utility’s purported inadequate maintenance of equipment and

24   inadequate attention to conditions that could cause wildfires.
25   As the CPUC noted in its response, however, before the wildfires

26   in October and November 2019, it had already exercised its

27   authority to regulate the PSPSs by adopting its guidelines

28

                                             -9-


     Case: 19-03061   Doc# 34   Filed: 03/30/20    Entered: 03/30/20 12:24:52   Page 9 of 11
 1   governing the circumstances in which an investor-owned utility

 2   can conduct them.     The CPUC continues to exercise that authority

 3   through ongoing rulemaking and investigations.              Therefore, any

 4   claim for damages caused by PSPS events approved by the CPUC,

 5   even if based on in pre-existing events that may or may not have

 6   contributed to the necessity of the PSPS events, would interfere

 7   with the CPUC’s policy-making decisions.

 8         In any event, the proximate causal connection between the

 9   harms suffered by Plaintiff during the blackouts (loss of

10   habitability of his dwelling, loss of cell phone connectivity)

11   and the conditions pre-dating those blackouts is too remote to

12   defeat the MTD, given that such PSPS events can be necessitated

13   by high winds even when equipment is adequately maintained.

14         In conclusion, by asserting that inadequate maintenance led

15   to the PSPSs, Plaintiff is usurping and interfering with the

16   CPUC’s authority in approving such PSPS events. 2             For that

17   reason, the court is granting the MTD.

18
19   2   In his opposition to the MTD, Plaintiff argues
20
           To say that just because the Commission provides
21         regulatory guidance on PSPSs, PG&E cannot be liable
           for its negligence resulting in the need for a PSPS,
22         is akin to saying that PG&E should not be liable for
           negligently causing the San Bruno explosion or the
23         wildfires just because the Commission regulates
24         aspects of PG&E’s conduct related to those disasters.
           And it does not take that position.
25
     First, the damages asserted by the victims of the San Bruno
26   explosion and the various wildfires did not arise out of conduct
27   approved by the CPUC in its regulatory capacity. Second, the
     CPUC did authorize the process by which PG&E conducted the
28   PSPSs. Finally, the losses and damages asserted by the San Bruno

                                          -10-


     Case: 19-03061   Doc# 34   Filed: 03/30/20 Entered: 03/30/20 12:24:52   Page 10 of
                                              11
     IV.   CONCLUSION
 1
           The court is dismissing this adversary proceeding because
 2
     it is preempted by Public Utilities Code section 1759.                  Counsel
 3
     for Debtors should upload an order granting the MTD for the
 4
     reasons set forth in this memorandum decision and file a
 5
     separate proof of service indicating that compliance with B.L.R.
 6
     9021-1(c).
 7
                                **END OF MEMORANDUM**
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     explosion victims and the wildfire victims were directly related
28   and causally connected to the Utility’s alleged misconduct.

                                          -11-


     Case: 19-03061   Doc# 34   Filed: 03/30/20 Entered: 03/30/20 12:24:52   Page 11 of
                                              11
